UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


                                    )
DIETRICH R. BERGMANN,               )
                                    )
                  Plaintiff,        )
                                    ) Civil Action No. 09-1378 (EGS)
                  v.                )
                                    )
UNITED STATES DEPARTMENT OF         )
TRANSPORTATION, et al.,             )
                                    )
                  Defendants.       )
                                    )


                            MEMORANDUM OPINION

     Pending before the Court is defendants’ motion to transfer

venue to the United States District Court for the Eastern

District of Michigan (the “Eastern District of Michigan”).        Upon

consideration of the motion, the response and reply thereto, the

applicable law, and the entire record, the Court GRANTS

defendants’ motion to transfer venue.

I.   BACKGROUND

     Plaintiff Dietrich R. Bergmann (“Bergmann”) is a resident of

Ann Arbor and Gross Pointe Woods, Michigan.      Am. Compl. ¶ 68.       He

brings this action, pro se, challenging “two interrelated highway

construction projects that the Defendants and the Michigan

Department of Transportation (“MDOT”) propose for construction in

the City of Detroit, Wayne County, Michigan.”         Am. Compl. ¶ 1.
Specifically, plaintiff challenges defendants’ approval of

(1) the Detroit River International Crossing project (the “DRIC

project”), and (2) the Interstate Highway 94 Rehabilitation

project (the “I-94 Rehabilitation project”).    See generally Am.

Compl.; Pl.’s Opp’n Br. at 5.

     A.   The Detroit River International Crossing Project

     The DRIC project involves the construction of a new bridge

connecting Detroit, Michigan with Windsor, Ontario in Canada.

See Am. Compl. ¶ 14; see also Defs.’ Ex. C, DRIC Record of

Decision (“DRIC ROD”) at 1 (explaining that the DRIC project

“consists of an interchange connection from I-75 to a new U.S.

border inspections plaza and a new bridge to Canada”).   The DRIC

project began in 2001, when representatives from the Federal

Highway Administration (“FHWA”), the MDOT, and two Canadian

government agencies met to discuss border transportation demand.

DRIC ROD at 1.   The governments commissioned a planning study,

which determined that additional capacity was needed to meet

future transportation needs.    Defs.’ Ex. C, DRIC ROD at 1.

Consequently, on March 24, 2003, a Notice of Intent to prepare an

Environmental Impact Statement (“EIS”) for a border crossing was

published in the Federal Register.    Defs.’ Ex. C, DRIC ROD at 1.

A “scoping meeting” was held in Detroit, Michigan in August 2005.

Defs.’ Ex. C, DRIC ROD at 1.




                                  2
     In February 2008, a Draft Environmental Impact Statement

(“DEIS”) was signed by defendant James J. Steele (“Steele”)1 in

Lansing, Michigan, and a Notice of Availability was published in

the Federal Register.   Defs.’ Ex. C, DRIC ROD at 1.   Public

hearings on the DEIS were held in Detroit, Michigan, and comments

to the DEIS were solicited for a 90-day period.   Defs.’ Ex. C,

DRIC ROD at 1; see also Defs.’ Ex. B, DRIC FEIS at ES-5

(discussing the steps taken to facilitate public involvement in

the DRIC project, including: holding “almost 100 public meetings,

hearings, and workshops”; opening a DRIC Study Information Office

at the Delray Community Center in Detroit “to provide information

and answer questions about the project”; mailing notices of

public meetings to “approximately 10,000 residences and

businesses”; and handing out fliers door-to-door “in Delray and

along the I-75 service drive north of the freeway”).

     On November 21, 2008, defendant Steele signed the Final

Environmental Impact Statement (“FEIS”) for the DRIC project.

See generally Defs.’ Ex. B.   The FEIS identified the Delray

neighborhood of Southwest Detroit as the preferred alternative

for the DRIC project.   See Defs.’ Ex. B, DRIC FEIS at ES-16 - ES-

26, 2-56.   Two months later, on January 14, 2009, defendant

Steele signed the ROD, which approved the implementation of the

1
     Defendant Steele is the Division Administrator of the
Michigan Division of the FHWA. See Docket No. 13, Declaration of
James J. Steele (“Steele Decl.”) ¶ 2.


                                 3
pending DRIC project in the preferred Delray location.    See

generally Defs.’ Ex. C.   The DRIC project is currently in its

design phase, which is expected to take at least 18 months.      See

Docket No. 13, Declaration of James J. Steele (“Steele Decl.”)

¶ 15 (explaining that the DRIC project moved from the project

assessment phase to the design phase, but noting that “[t]he

project will not move forward in a meaningful way unless and

until the Michigan state legislature authorizes and funds the

DRIC”).

     B.   The I-94 Rehabilitation Project

      The I-94 Rehabilitation project is a highway construction

plan that involves the widening of a seven-mile segment of I-94

in Detroit, Michigan.   Am. Compl. ¶ 17; see also Defs.’ Ex. E, I-

94 FEIS at 2 (“[T]he I-94 Rehabilitation Project would provide

transportation improvements to 6.7 miles of I-94 (“Edsel Ford

Freeway”) in the city of Detroit from just east of I-96 to east

of the Conner Avenue interchange.”).   The I-94 Rehabilitation

project began in April 1994, Steele Decl. ¶ 4, in an attempt to

“preserve and enhance a vital component of Michigan’s

transportation infrastructure[.]”    Defs.’ Ex. E, I-94 FEIS at 2.

     Defendant Steele signed the I-94 Rehabilitation project DEIS

on January 22, 2001, Steele Decl. ¶ 4, which set forth “the

alternatives that were evaluated to determine the best option to

address current and projected travel demands, reduce the number


                                 4
of traffic crashes, and rehabilitate the pavement and bridges

along I-94.”    Defs.’ Ex. F, I-94 ROD at 1.   Public hearings were

held on the DEIS in Detroit, Michigan, as were numerous community

workshops and meetings.     See Defs.’ Ex. E, I-94 FEIS at 24-25

(describing the comprehensive public participation and agency

coordination process initiated by the MDOT).    Defendant Steele

signed the FEIS on December 21, 2004, in Lansing, Michigan, and

the ROD on December 15, 2005.    Steele Decl. ¶ 4.   Since its

approval, however, the I-94 Rehabilitation project has been

placed on hold by the MDOT due to lack of funding.    Steele Decl.

¶ 14.

        C.   This Action

        Plaintiff filed suit in this Court on July 27, 2009,

alleging, inter alia, that defendants’ issuance of the RODs for

the DRIC and I-94 Rehabilitation projects violated the

Administrative Procedure Act (“APA”), the National Environmental

Policy Act (“NEPA”), and Sections 4(a) and 4(f) of the Department

of Transportation Act (the “DOT Act”).     See Am. Compl. ¶ 2; Pl.’s

Opp’n Br. at 5-6.    Through this lawsuit, plaintiff seeks

declaratory and injunctive relief.     Am. Compl. ¶¶ 5-7.   On

December 2, 2009, defendants filed a motion to transfer this

action to the Eastern District of Michigan, which plaintiff

opposed on January 25, 2010.    The motion is now ripe for

determination by the Court.


                                   5
II.   STANDARD OF REVIEW

      The federal venue transfer statute, 28 U.S.C. § 1404(a),

provides that “[f]or the convenience of parties and witnesses, in

the interest of justice, a district court may transfer any civil

action to any other district or division where it might have been

brought.”   28 U.S.C. § 1404(a).   The district court has

discretion to adjudicate motions to transfer according to an

“‘individualized case-by-case consideration of convenience and

fairness.’”   Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29

(1988) (quoting Van Dusen v. Barrack, 376 U.S. 612, 622 (1964));

see also Demery v. Montgomery County, 602 F. Supp. 2d 206, 210

(D.D.C. 2009) (“Because it is perhaps impossible to develop any

fixed general rules on when cases should be transferred[,] . . .

the proper technique to be employed is a factually analytical,

case-by-case determination of convenience and fairness.”

(internal quotation marks omitted)).   The moving party bears the

burden of establishing that transfer of the action is proper.

Devaughn v. Inphonic, Inc., 403 F. Supp. 2d 68, 71 (D.D.C. 2005);

see also SEC v. Savoy Indus., Inc., 587 F.2d 1149, 1154 (D.C.

Cir. 1978) (noting that district court’s ruling denying motion to

transfer “was effectively a ruling that [appellant] had failed to

shoulder his burden”).

      Defendants must make two showings to justify transfer.

First, defendants must establish that the plaintiff could have


                                   6
brought suit in the proposed transferee district.    Devaughn, 403

F. Supp. 2d at 71-72; Trout Unlimited v. United States Dep't of

Agric., 944 F. Supp. 13, 16 (D.D.C. 1996).    Second, defendants

must demonstrate that considerations of convenience and the

interests of justice weigh in favor of a transfer.    Devaughn, 403

F. Supp. 2d at 72; Trout Unlimited, 944 F. Supp. at 16.

III. DISCUSSION

     A.   Where the Case Could Have Been Brought

     Before the Court transfers an action to another venue, the

defendant must show that the plaintiff could have brought the

action in the proposed transferee district.    Devaughn, 403 F.

Supp. 2d at 72.   As plaintiff concedes, this action could have

been brought in the Eastern District of Michigan because (i) a

significant number of events giving rise to plaintiff’s claims

occurred in the Eastern District of Michigan, and (ii) plaintiff

is a resident of Michigan.   See Pl.’s Opp’n Br. at 7 (“The answer

to whether the Plaintiff could have filed [this action] in the

Eastern District of Michigan is ‘yes[.]’”); see generally 28

U.S.C. § 1391(e)(2) (“A civil action in which a defendant is an

officer or employee of the United States or any agency thereof

acting in his official capacity or under color of legal

authority, or an agency of the United States . . . may    . . . be

brought in any judicial district in which . . . a substantial




                                 7
part of the events or omissions giving rise to the claim occurred

. . . or the plaintiff resides . . . .”).

     B.   The Balance of Private and Public Interests

     As this action could have been brought in the Eastern

District of Michigan, the Court must now determine whether

equitable factors support defendants’ requested transfer.      In

determining whether transfer is justified, the Court weighs a

number of private-interest and public-interest factors.       See

Devaughn, 403 F. Supp. 2d at 72.       In this case, these factors

weigh in favor of transfer to the Eastern District of Michigan.

          1.   Private-Interest Factors

     The private-interest considerations the Court looks to when

deciding whether to transfer a case include: “(1) the plaintiff’s

choice of forum; (2) the defendant’s choice of forum; (3) where

the claim arose; (4) the convenience of the parties; (5) the

convenience of witnesses, particularly if important witnesses may

actually be unavailable to give live trial testimony in one of

the districts; and (6) the ease of access to sources of proof.”

Demery, 602 F. Supp. 2d at 210.

     With regard to the first factor, the Court typically accords

“substantial deference” to a plaintiff’s choice of forum.

Reiffin v. Microsoft Corp., 104 F. Supp. 2d 48, 52 (D.D.C. 2000);

see also Pain v. United Techs. Corp., 637 F.2d 775, 783 (D.C.

Cir. 1980) (“[A] trial judge must give considerable, but not


                                   8
conclusive, weight to the plaintiff’s initial forum choice.”).

Substantially less deference is warranted, however, when a

plaintiff choose a forum other than his home forum.    See Reiffin,

104 F. Supp. 2d at 52 (“Deference to the plaintiff’s choice of

forum is particularly strong where the plaintiff has chosen his

home forum.   Conversely, substantially less deference is

warranted when the forum preferred by the plaintiff is not his

home forum.”).   The Court may also give less deference when

“‘most of the relevant events occurred elsewhere.’”    Greene v.

Nat’l Head Start Ass’n, 610 F. Supp. 2d 72, 75 (quoting Aftab v.

Gonzalez, 597 F. Supp. 2d 76, 80 (D.D.C. 2009)).

       It is undisputed that the plaintiff in this case is not a

resident of the District of Columbia.   Indeed, “[p]laintiff is a

long-time resident and voter in southeast Michigan.”   Am. Compl.

¶ 4.   As plaintiff has proffered no ties connecting himself with

the District of Columbia, the Court need not afford plaintiff the

substantial deference given to litigants in their “home forum.”

See, e.g., Reiffin, 104 F. Supp. 2d at 52; Shawnee Tribe v.

United States, 298 F. Supp. 2d 21, 24 (D.D.C. 2002).

       Plaintiff’s choice of forum is also entitled to less

deference where, as here, the majority of operative facts took

place outside the District of Columbia.   As defendants explain,

“[a]ll of the challenged acts or omissions occurred in the State

of Michigan, and almost all of them occurred in the Eastern


                                  9
District of Michigan, where the challenged environmental

documents were prepared, where the proposed DRIC will be, and

where the segment of I-94 to be widened lies.”   Defs.’ Br. at 9.

While plaintiff argues that his claims “arose principally at the

headquarters offices of the Defendants in Washington, D.C.,”

Pl.’s Opp’n Br. at 8, defendants persuasively counter that “‘the

only real connection [the] lawsuit has to the District of

Columbia is that a federal agency headquartered here . . . is

charged with generally regulating and overseeing the

[administrative] process.’”   Defs.’ Br. at 14 (quoting DeLoach v.

Philip Morris Co., Inc., 132 F. Supp. 2d 22, 25 (D.D.C. 2000)).

     With regards to the DRIC project, the Court acknowledges

that Washington-based federal officials had a role in the events

underlying plaintiff’s lawsuit.    See Steele Decl. ¶ 6 (explaining

that he “secured the legal review of any prior concurrence of

officials in FHWA’s headquarters in Washington, D.C. before

signing the DEIS, FEIS and ROD”); see also Defs.’ Reply Br. at 6-

10 (describing the supporting role played by officials from the

United States Department of Transportation in Washington, D.C.).2

Nevertheless, the Court finds that the majority of events

relevant to plaintiff’s action occurred in or around the Eastern

District of Michigan - not the District of Columbia.    See Steele
2
     Mr. Steele did not obtain prior concurrence from Washington-
based FHWA officials for the I-94 Rehabilitation project. See
Steele Decl. ¶ 8.


                                  10
Decl. ¶ 6 (“Although FHWA officials from D.C. were involved in an

advisory capacity, they did not participate in the decision

making for the DRIC, or direct the planning process for it.     I

had . . . ultimate supervisory authority over the project

assessment and was responsible for final decisions for both

projects.”).   In particular, in addition to Mr. Steele’s

Michigan-based supervisory role of the DRIC and I-94

Rehabilitation projects,3 this Court is persuaded by the fact

that (i) the environmental impact statements for both projects

were prepared in Michigan, Steele Decl. ¶¶ 3-4, 9; (ii) the RODs

for both projects were signed in Michigan, Steele Decl. ¶¶ 3-4,

9; (iii) the environmental studies supporting the DEIS, FEIS and

ROD for both projects were conducted in Michigan, Steele Decl. ¶¶

9, 10; (iv) the United States’ public hearings, meetings, and

workshops on the DRIC project were held in Michigan, see Defs.’

Ex. B, DRIC FEIS at 6-13 - 6-15;4 (v) the outreach efforts to

solicit public input on both projects were targeted at Michigan

residents, Steele Decl. ¶ 12; (vi) the planning process for both

projects were coordinated with state and local officials in

Michigan, Steele Decl. ¶ 11; (vii) the administrative records for


3
     See Steele Decl. ¶ 3 (“I worked on the DRIC project
assessment exclusively in Michigan.”); Steele Decl. ¶ 4 (“I
worked on [the I-94 Rehabilitation Project] documents exclusively
in Michigan.”).
4
     See also www.partnershipborderstudy.com/meetings_us.asp.


                                11
both projects are located in Michigan, where they were originally

compiled, Steele Decl. ¶ 11; and (viii) the State of Michigan

will own and operate the portion of the DRIC project on United

States soil and will continue to own and operate the section of

I-94 where the I-94 Rehabilitation project will occur, Steele

Decl. ¶¶ 15-16.   Accordingly, the Court concludes that the

concurring role of some Washington-based officials is simply

insufficient to overcome Michigan’s substantial ties to the DRIC

and I-94 Rehabilitation projects.

     Therefore, because plaintiff lacks a connection to the

District of Columbia, and because the majority of operative

events underlying plaintiff’s action occurred outside the

District of Columbia, the Court accords less deference to

plaintiff’s choice of forum.

     Next, the Court considers the second private-interest factor

- defendants’ choice of forum.   Defendants have legitimate

reasons for preferring the Eastern District of Michigan.    For

instance, Defendant Steele, who had “ultimate supervisory

authority” over the DRIC project assessment, has his principal

place of business in Michigan, see Steele Decl. ¶¶ 2, 6; the

majority of operative events occurred in Michigan, see supra at

9-12; and the outcome of this case will be felt most directly in

Michigan.   This factor, therefore, weighs in favor of transfer.




                                 12
     As to the third factor — where the claim arose — it is clear

that the majority of events underlying this lawsuit occurred in

or around the Eastern District of Michigan.   In addition, as

discussed above, the contested environmental studies and NEPA

reports were prepared and signed in Michigan by a Michigan-based

federal official who was “responsible for final decisions for

both projects.”   See Steele Decl. ¶¶ 6, 9, 11; cf. Greater

Yellowstone Coal., No. 07-2111, 2008 U.S. Dist. LEXIS 33641, at

*14-15 (D.D.C. Apr. 24, 2008) (“[T]he Court also finds that the

claim did not ‘arise elsewhere,’ but rather arose in this

District, where the Rule was drafted and published . . . . The

Final Rule was signed by the Assistant Secretary of the Interior

for Fish and Wildlife and Parks, who is based in Washington,

D.C.”).   Accordingly, this factor also weighs in favor of

transfer.

     The fourth private-interest factor the Court considers is

the convenience of the parties.    Plaintiff in this action is a

resident of Michigan, as is defendant Steele.   Because the

remaining federal defendants are located in the District of

Columbia, however, this factor is neutral in the Court’s

analysis.5

5
     Plaintiff asserts that “although he resides in Ann Arbor and
Grosse Pointe Woods, Michigan, [he] finds the U.S. District Court
for the District of Columbia more convenient inasmuch as he will
be obliged to pay the travel costs of any witnesses he calls and
the majority of witnesses he will call for a deposition, hearing,
and or/trial have their primary office within the District of

                                  13
     The final private-interest factors for the Court to consider

are convenience of witnesses and the ease of access to sources of

proof.   Because this case is an action for review of an

administrative record where a trial is unnecessary and live

testimony is unlikely, the Court finds that it need not consider

these factors.   See Greater Yellowstone Coal., 2008 U.S. Dist.

LEXIS 33641, at *14-15 (explaining that in an APA action, these

factors are not relevant to the court’s venue analysis); Trout

Unlimited, 944 F. Supp. at 18 (explaining that because “judicial

review will be limited to the administrative record,” these

factors have “less relevance”).    To the extent these factors are

relevant, however, the Court concludes that they weigh slightly

in favor of transfer to the forum in which the administrative

records reside - the Eastern District of Michigan.    See Steele

Decl. ¶ 11 (“The documents that will constitute the

administrative records are in Michigan.”); see generally, e.g.,

Intrepid Potash-New Mexico, LLC v. United States DOI, 669 F.

Supp. 2d 88, 98 (D.D.C. 2009) (“In a case involving review of an

agency action, ‘the location of witnesses is not a significant


Columbia.” Pl.’s Opp’n Br. at 8. As discussed infra, however,
because this action is based on the review of administrative
records neither trial nor witness testimony is likely. See,
e.g., Sierra Club v. Flowers, 276 F. Supp. 2d 62, 69 (D.D.C.
2003) (“Because this action involves an administrative review
that the court is likely to determine on the papers . . . the
location of witnesses is not a significant factor.”). The Court
therefore finds plaintiff’s convenience argument unpersuasive.


                                  14
factor,’ but ‘[t]he location of the administrative record,

however, carries some weight[.]’” (quoting Sierra Club v.

Flowers, 276 F. Supp. 2d 62, 69 (D.D.C. 2003)).

     2.   Public-Interest Factors

     Having concluded that plaintiff’s choice of forum is

entitled to less deference and that the other private-interest

factors are neutral or favor transfer to the Eastern District of

Michigan, the Court now turns to the public-interest factors.

The public-interest factors include: (1) the transferee’s

familiarity with the governing laws; (2) the relative congestion

of the calendars of the potential transferee and transferor

courts; and (3) the local interest in deciding local

controversies at home.    Devaughn, 403 F. Supp. 2d at 72.

     The first two public-interest factors are neutral in the

Court’s analysis.   With regard to the transferee’s familiarity

with the governing laws, the Court notes that this case involves

the interpretation of federal statutes.   Because no issues of

state law have been raised, there is no advantage to having a

federal court familiar and experienced with the state law of

Michigan adjudicate plaintiff’s claims.    See Defs.’ Br. at 16;

Pl.’s Opp’n Br. at 9.    Moreover, it appears that a transfer to

the Eastern District of Michigan would lead neither to

unnecessary delay nor to more rapid resolution.    See Defs.’ Br.

at 16 n.14 (noting “no appreciable difference in the median time


                                 15
from filing to disposition in civil cases between the Eastern

District of Michigan and the District of Columbia”).6

Accordingly, these factors are neutral.

     The final factor for the Court to consider is the local

interest in deciding local controversies at home.   Plaintiff

argues that the DRIC and I-94 Rehabilitation projects do not

present a “local controversy.”   Pl.’s Opp’n Br. at 10.   Instead,

he argues that his action is “first and foremost a dispute over

whether Defendants complied with the federal statutes governing

the actions they were required to take to comply with NEPA and

the DOT Act.”   Pl.’s Opp’n Br. at 10.   While this is undoubtedly

true, the fact that plaintiff’s cause of action arises under

federal law does not mean that the subject of his lawsuit does

not present an issue of local controversy.   To the contrary,

there can be no doubt that the projects at issue in this case

will directly affect the lives of Michigan residents.     As this

Court recently recognized, “[b]ecause it is the jobs, homes,

businesses, churches, parks, and historical properties of the

people of Southwest Detroit that will be directly affected by the

DRIC project . . . the Eastern District of Michigan has a much

stronger interest in this action than the District of Columbia.”

See Latin Americans for Soc. & Econ. Dev. v. Adm’r of the FHWA,

6
     While plaintiff asserts that “transferring this case to
Michigan at this time probably will lead to a two month to three
month delay in adjudicating this case,” Pl.’s Opp’n Br. at 9-10,
he provides no support for this generalized assertion.

                                 16
No. 09-897, Docket No. 35 at 19 (D.D.C. Nov. 25, 2009), motion

for reconsideration denied, 2009 U.S. Dist. LEXIS 122819 (D.D.C.

Dec. 14, 2009) (transferring related action challenging the DRIC

project to the Eastern District of Michigan).   Likewise, there is

a much stronger interest in having the I-94 Rehabilitation

project decided in the forum where the challenged road will be

built.   See, e.g., Env’t Def. v. United States Dep’t of Transp.,

No. 06-2176, 2007 U.S. Dist. LEXIS 36059, at *13-14 (D.D.C. May

17, 2007) (“The most persuasive factor supporting transfer is

Maryland’s localized interest in the dispute.   The case

constitutes a far greater ‘matter of great public concern’ to the

citizens of Maryland than to the citizens of the District of

Columbia.   The highway will be located solely in the State of

Maryland. . . . The [highway] will displace Maryland homes and

provide a transportation option for Maryland residents.     Its

center of gravity is in Maryland.    Transfer to Maryland will

facilitate the ability of ‘local citizens to attend and observe

the proceedings in this case.’” (citations omitted)).7     The Court

7
     See also Flowers, 276 F. Supp. 2d at 71 (acknowledging that
the health of the Florida Everglades “has a national aspect,” but
concluding that “there is a strong local interest in having [the]
action decided in the Southern District of Florida”); Nat’l
Wildlife Fed. v. Harvey, 437 F. Supp. 2d 42, 49 (D.D.C. 2006)
(“While the fact that Plaintiffs’ claims invoke federal law,
relate to the Everglades ecosystem, and are brought by a national
environmental organization suggests that the case has a ‘national
aspect,’ the extent and degree of Florida’s interest is
undisputable. . . . As the interests of justice are promoted when
a localized controversy is resolved in the region it impacts, the
Court concludes that the final public interest factor supports

                                17
concludes, therefore, that the interests of justice would be

served by transfer of this action to the Eastern District of

Michigan.

     In sum, having balanced plaintiff’s choice of forum in the

District of Columbia against the relevant private- and public-

interest factors, the Court concludes that the balance of private

and public interests counsels in favor of transferring this

action to the judicial district with the greatest stake in the

pending litigation - plaintiff’s home forum and the site of the

proposed DRIC and I-94 Rehabilitation projects – the Eastern

District of Michigan.     This conclusion is further bolstered by

the fact that a related action is pending in the Eastern District

of Michigan - Latin Americans for Social and Economic Development

v. Administrator of the Federal Highway Administration, No. 10-

10082-AC (E.D. Mich.).8    See FTC v. Cephalon, Inc., 551 F. Supp.

2d 21, 29 (D.D.C. 2008) (“The interests of justice are better


transfer.” (internal citations omitted)); Trout Unlimited, 944 F.
Supp. at 19 (“Plaintiffs challenge a decision made by a Forest
Service official located in Colorado, which directly affects
[natural resources] located in the mountains of Colorado. A
clear majority of the operative events took place in Colorado.
As a result, the State of Colorado has a substantial interest in
the resolution of the claims of this lawsuit.”).
8
     At the time this Court transferred the Latin Americans for
Social and Economic Development case to the Eastern District of
Michigan another related case was pending in that District -
Detroit International Bridge Company v. Federal Highway
Administration, No. 09-13805 (E.D. Mich.). This case was closed
on February 17, 2010, however, after the Court granted
defendants’ motion to dismiss.

                                  18
served when a case is transferred to the district where related

actions are pending.” (internal quotation marks omitted)).

IV.   CONCLUSION

      For the foregoing reasons, the Court GRANTS defendants’

motion to transfer venue.   A separate Order accompanies this

Memorandum Opinion.

SIGNED:   Emmet G. Sullivan
          United States District Court Judge
          May 7, 2010




                                19